        Case 7:20-cr-00224-PMH
Case 7-20Cr224-PMH     Document Document 47in Filed
                                46-1 Filed    NYSD  01/13/21 Page 1 ofPage
                                                     on 01/12/2021     1 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                  :

               -v-                        :     ORDER
Michael Nicholas
and
Regina Cummings,
                                          :   20 Cr. 224 (PMH)

                         Defendants.      :

- - - - - - - - - - - - - - - - - -X

            Upon the application of the Government, by and through

AUSA Shiva H. Logarajah, and with the consent of Defendants Michael

Nicholas, by and through Steven Goldman, Esq., and Regina Cummings,

by and through Michael Burke, Esq., it is hereby ORDERED that time

until March 2, 2021 is hereby excluded under the Speedy Trial Act,

18 U.S.C. ' 3161(h)(7)(A), in the interests of justice, so that

pretrial resolution discussions may continue and pleas may be

scheduled.

      The Clerk of Court is requested to terminate the pending

letter-motion (Doc. 46).

Dated:   White Plains, New York
                 13
         January _____, 2021


                                    _________________________________
                                    HON. PHILIP M. HALPERN
                                    UNITED STATES DISTRICT JUDGE
